Citation Nr: 1432034	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  10-00 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran had active military service from February 1971 to May 1972.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

To allow him opportunity to testify in support of his claims, a videoconference hearing was scheduled for in March 2012.  Notice of the scheduled hearing was mailed to his address of record in January 2012, so some two months prior to the hearing, but he failed to appear for it and consequently was marked a "no show".  He did not provide any good-cause explanation for his absence or request to reschedule the hearing, so the Board deemed his hearing request withdrawn.  38 C.F.R. §§ 20.700(e), 20.702(d), 20.704(d) (2013).

Rather than immediately deciding his claims, however, the Board instead subsequently remanded them to the Agency of Original Jurisdiction (AOJ) on three occasions.  In August 2012 the Board remanded them to have him undergo another VA compensation examination to reassess the nature and etiology of his claimed bilateral hearing loss and tinnitus.  In July 2013 the Board determined that the September 2012 audiological examination provided pursuant to the Board's August 2012 remand directive was inadequate to decide the claims, so again remanded them for still further development, including all necessary supplemental comment in support and clarification of the etiological opinions provided following the prior September 2012 VA examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The claims were remanded yet again in December 2013 for still further supplemental clarifying medical comment in support of the examiner's previous determinations.  See id.  

The requested additional development since has been completed, and after considering the supplemental medical opinions, the Appeals Management Center (AMC) since has issued a May 2014 Supplemental Statement of the Case (SSOC) continuing to deny these claims, so they are again before the Board.

This appeal was processed using VA's Veterans Benefits Management System (VBMS), which is a paperless claims processing system, so entirely electronically.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  Because this appeal was processed using the VBMS, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's hearing loss did not manifest during his active military service or within one year of his separation from service, and it has not been shown by competent and credible evidence to have been caused or exacerbated by a disease, an injury, or an event during his service - in particular, repeated exposure to loud noise and consequent injury (i.e., acoustic trauma).

2.  Similarly, his tinnitus did not manifest during his active military service and has not been shown by competent and credible evidence to have been caused or exacerbated by a disease, an injury, or an event in service - including especially acoustic trauma.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for bilateral hearing loss is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2.  Entitlement to service connection for tinnitus also is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

A.  Duty to Notify

A November 2007 letter provided all notice required under the VCAA, followed by adequate time for the Veteran to submit information and evidence in response before initial adjudication or readjudication of these claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

B.  Duty to Assist

(i) The Duty to Assist by Obtaining Relevant Records

VA also has made the required reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate these claims.  38 U.S.C.A. § 5103A.  To this end, his service treatment records (STRs), VA and private medical treatment records, and his lay statements have been associated with his claims file for consideration.  Thus, the duty to obtain relevant records has been satisfied.  See 38 C.F.R. § 3.159(c).

(ii) 
The Duty to Assist by Providing an Examination for a Medical Opinion

The Veteran has been provided VA Compensation and Pension examinations concerning these claims in June 2008 and September 2012, with supplemental opinions in July 2013 and March 2014 concerning the nature and etiology of his claimed bilateral hearing loss and tinnitus and the posited relationship between these claimed disorders and his military service.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations, taken together, are more than adequate to decide these claims.  The examination reports are based on a review of the medical history, including his noise exposure in service (so, in effect, presumed that it occurred as alleged), and set forth the relevant clinical findings.  The supplemental opinions document and consider the relevant medical facts and principles and provide supporting explanation that, in turn, enables the Board to make a fully-informed decision on these claims.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for these claims has been met.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

C.  Compliance with Board's Remand Directives

As mentioned, the Board last remanded these claims in July 2013 for still further development that included obtaining a supplemental audiological opinion regarding the Veteran's claims.  The Board finds that the most recent March 2014 addendum opinion is responsive to the questions posed in the Board's July 2013 remand, including with regards to the issue of whether his hearing loss and tinnitus were a delayed response to acoustic trauma in service.  Thus, there was compliance, certainly substantial compliance, with the Board's remand directives in obtaining this necessary medical comment, and afterwards in readjudicating the claims in light of this and all other additional evidence.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

D.  VCAA Conclusion

In light of all that has occurred since the filing of these claims, the Veteran has had meaningful opportunity to participate effectively in the processing of these claims, and there is no indication of prejudicial error with regards to VA's duties to notify and assist him with these claims.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  Accordingly, the Board will proceed with appellate review of these claims.

II.  Analysis

In an October 2007 statement in support of claim (on VA Form 21-4138) and in his January 2010 substantive appeal (on VA Form 9), the Veteran argued that his hearing loss and tinnitus were caused by hazardous noise exposure and consequent injury (acoustic trauma) from his duties as a light weapons infantryman.  But for the following reasons and bases, the Board finds that service connection is not warranted for either claimed condition, so his appeal is being denied.

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge if the evidence shows the disease nevertheless was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection benefits is established when the following elements are satisfied:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).


For the VA-defined chronic diseases listed in 38 C.F.R. § 3.309(a), including sensorineural hearing loss as an organic disease of the nervous system, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service - no matter how remote - will be entitled to service connection without the need to otherwise establish a relationship to service, unless the later manifestations are clearly due to other ("intercurrent") causes.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  If the evidence is insufficient to establish chronicity of the disease at the time of service, then continuity of symptoms after service must be shown to grant service connection under this relaxed evidentiary provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").   

In addition, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime after December 31, 1946, there is a presumption of service connection for the VA-defined chronic diseases, including as mentioned organic diseases of the nervous system such as sensorineural hearing loss, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary, however.  38 C.F.R. § 3.307(d). 

The September 2012 VA examination report reflects audiometric findings establishing the presence of a current ratable hearing loss disability in both ears, so bilaterally.  See 38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The presence of tinnitus is also established based on the June 2008 and September 2012 VA examination reports documenting the Veteran's report of experiencing this condition.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board further finds that he had hazardous noise exposure during his service on account of his duties as a light weapons infantry crewman.  See 38 U.S.C.A. § 1154(a) (West 2002) (providing that the circumstances of the Veteran's service must be taken into account).  See, too, Duty Military Occupational Specialty (MOS) Noise Exposure Listing (reflecting that the Veteran's MOS has been determined by the Department of Defense (DoD) to involve a high probability of hazardous noise exposure); VA Fast Letter 10-35 (September 2, 2010).  So there is the required proof of current disability and relevant injury (again, meaning acoustic trauma) in service.  However, the preponderance of the evidence weighs against a relationship between the Veteran's present-day hearing loss and tinnitus and the hazardous noise exposure during his service.  Hence, his claim must be denied.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

In this regard, the Veteran's May 1972 separation examination report reflects that no ear abnormalities were found during that evaluation, and that a hearing test reflected hearing acuity within normal limits, specifically noting puretone thresholds were 10 decibels, bilaterally, in all measured frequencies, so at 500, 1000, 2000, and 4000 Hertz.

According to the June 2008 and September 2012 VA examination reports, the Veteran did not remember when he had first noticed hearing loss or tinnitus, including in relation to when he was in service.  The June 2008 VA examiner noted the Veteran's history of exposure to artillery during his service, as well as occupational noise exposure as a truck driver and recreational noise exposure to power tools and gunfire, albeit with hearing protection.  The examiner concluded that it unlikely the Veteran's hearing loss was related to his service given the fact that his hearing was within normal limits at separation.  With regards to tinnitus, the examiner concluded that it, too, was less likely than not related to military noise exposure.  The September 2012 examining audiologist also concluded that it unlikely the Veteran's hearing loss was related to his service, reasoning that his hearing was within normal limits at separation and there was no significant change in threshold level during his service.  As for tinnitus, the VA audiologist stated that she was unable to provide an etiological opinion without resorting to speculation as the Veteran was unable to provide the approximate date of onset.

In a July 2013 supplemental opinion, the VA audiologist reiterated her opinion that the Veteran's hearing loss was less likely than not related to his service because his auditory acuity was within normal limits on both pre-induction and separation, and because there was no significant puretone threshold shift during his service.  She additionally opined that "[s]ince it is less likely as not that the Veteran sustained hearing loss as a result of military noise exposure, it is also less likely as not that his current tinnitus is related to military noise exposure."  In March 2014, the VA audiologist again supplemented her opinion, noting that there is no definitive medical research supporting delayed-onset hearing loss or tinnitus as a result of acoustic trauma.  She thus found that, because the Veteran's hearing loss and tinnitus are not shown to have manifested at any point during his service or even within the several years following his separation from service, and because the medical literature does not support delayed-onset hearing loss resulting from noise exposure, his hearing loss and tinnitus are less likely than not related to his active duty service.  

Taken together, these opinions are highly probative evidence against these claims, as they represent the informed conclusion of a medical professional specializing in audiology who reviewed the Veteran's pertinent medical history (indeed, even conceded noise exposure in service) and examined him personally.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that a VA opinion was inadequate where the examiner did not comment on the Veteran's report of 
in-service injury and instead relied entirely on lack of evidence in the service treatment records (STRs) to provide a negative opinion).  Here, though, as mentioned, the VA compensation examiner conceded the Veteran had been exposed to loud noise during his service, given his MOS, as is virtually every other Veteran for that matter (while training or in some other capacity), still however does not believe his present-day hearing loss and tinnitus are consequences.


Moreover, the VA audiology opinions are supported by clearly-articulated rationale, presented in multiple addendum opinions, which is consistent with the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 304 (holding, in pertinent part, that most of the probative value of medical opinion comes from its underlying reasoning); Prejean v. West, 13 Vet. App. 444, 448 (2000) (holding that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a Veteran's medical records). 

The VA audiology opinions also outweigh the Veteran's personal lay opinion that his current hearing loss and tinnitus were caused or aggravated by the noise exposure during his service, again, even accepting that it occurred as alleged.  As a layman in the field of medicine, he does not have the necessary training or expertise to render a competent opinion on this complex medical issue, which cannot be based on lay observation alone given the time that elapsed between his service and the onset of his hearing loss and tinnitus many years later.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994).  Thus, his opinion by itself cannot support his claims, and is probatively outweighed by the contrary findings of the VA examiners, who are objective medical professionals specializing in audiology who considered his statements and the pertinent evidence of record and found against such a relationship or cause-and-effect correlation.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

Because there is no evidence suggesting that the Veteran's current hearing loss initially manifested during his service or within a year following his discharge from service, service connection is not warranted based on chronicity (permanency) in service or continuity of symptoms after service, and is not warranted on a presumptive basis for hearing loss alternatively manifesting to a compensable degree within one year of separation.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a).  

The preponderance of the evidence otherwise weighs against a nexus to in-service noise exposure or acoustic trauma, as explained above.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1166-67.  Thus, the criteria for service connection are not satisfied.  See id.

In summary, because the preponderance of the evidence is against these claims, the benefit-of-the-doubt rule does not apply, and service connection for hearing loss and tinnitus is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of entitlement to service connection for bilateral hearing loss is denied.

The claim of entitlement to service connection for tinnitus also is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


